Case: 19-13576   Date Filed: 05/26/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13576
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:18-cr-00048-JDW-PRL-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

JOVAN DEMETRIUS FREDERICKS,
a.k.a. Jovan D. Fredericks,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 26, 2020)

Before WILLIAM PRYOR, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 19-13576     Date Filed: 05/26/2020   Page: 2 of 4



      Jovan Demetrius Fredericks appeals his convictions for being a felon in

possession of a firearm, for possessing narcotics with the intent to distribute, and

for possessing a firearm during and in furtherance of a drug trafficking crime. 18

U.S.C. §§ 922(g)(1), 924(e), 924(c)(1)(A)(i); 21 U.S.C. § 841(a)(1), 841(b)(1)(C).

Fredericks appeals the denial of his motion to suppress. He argues that the officers

violated his right to be free from an unlawful seizure under the Fourth Amendment

when they exceeded their authority to conduct an investigatory stop and arrested

him without probable cause or a warrant. We affirm.

      We review the denial of a motion to suppress evidence as a mixed question

of law and fact. United States v. Perez, 443 F.3d 772, 774 (11th Cir. 2006). We

review rulings of law de novo and related findings of fact for clear error. Id.

      The district court did not err by denying Fredericks’s motion to suppress. As

Officer Erik Cabrales of the Ocala Police Department and Officer Rodriguez

patrolled an apartment complex known for violence and drug sales, they observed

Fredericks sitting outside holding a cigarette that had been hand-rolled in brown

paper. Cabrales noticed Fredericks was partially concealing the brown, hand-rolled

cigarette in the palm of his left hand. So he asked Fredericks what he had in his

hand, but Fredericks did not respond. Cabrales asked again, and Fredericks

displayed a cigarette lighter in his other hand but continued to conceal the

cigarette. The district court found after viewing body-camera video from the


                                          2
               Case: 19-13576     Date Filed: 05/26/2020   Page: 3 of 4



officers that Cabrales then told Fredericks, “I see what you got in your hand, Man.

I could see it from where I was at.” At this point, the officers “ha[d] a reasonable,

articulable suspicion that criminal activity [was] afoot,” Illinois v. Wardlow, 528

U.S. 119, 123 (2000), and could detain Fredericks to investigate.

      Cabrales asked Fredericks to stand up. But when Fredericks stood, he

abruptly reached behind his back with his hand that was holding the cigarette.

Cabrales grabbed Fredericks’s arm to prevent him from reaching behind his back.

As Cabrales did so, he felt a bulge on Fredericks’s right hip, which he suspected

was a firearm. Cabrales immediately advised Rodriguez, “He’s got a gun on him.”

For their safety, the officers placed Fredericks in handcuffs before removing the

concealed firearm from Fredericks’s waist. The officers had the right to handcuff

Fredericks to ensure their safety and to complete their investigation. Cabrales also

had probable cause to arrest Fredericks based on the firearm concealed under

Fredericks’s shirt. See Fla. Stat. § 790.01(2) (“A person who carries a concealed

firearm on or about his or her person commits a felony of the third degree”); Fla.

Stat. § 790.001(2) (defining “concealed firearm” as “any firearm . . . which is

carried on or about a person in such a manner as to conceal the firearm from the

ordinary sight of another person”). As the officers escorted Fredericks to a patrol

car, he tugged repeatedly at a pocket, from which the officers had the right to seize




                                          3
                 Case: 19-13576       Date Filed: 05/26/2020       Page: 4 of 4



a black pouch containing methylenedioxymethamphetamine,1 marijuana, cocaine,

and heroin.

       We AFFIRM Fredericks’s convictions.




       1
         After the incident, law enforcement tested the substance in the cigarette Fredericks was
holding when Cabrales and Rodriguez encountered him. It also contained methylenedioxy
methamphetamine.
                                                4